In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS

*********************
CHARLES WEALAND,         *
                         *                           No. 12-644V
             Petitioner, *                           Special Master Christian J. Moran
                         *
                         *
v.                       *                           Filed: April 23, 2014
                         *
SECRETARY OF HEALTH      *                           Attorneys’ fees and costs; stipulation
AND HUMAN SERVICES,      *                           of fact; award in the amount to which
                         *                           respondent does not object
                         *
             Respondent. *
*********************

Elaine Whitfield Sharp, Whitfield, Sharp & Sharp, Marblehead, MA, for
Tara J. Kilfoyle, United States Dep’t of Justice, Washington, DC, for Respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS1

      Petitioner Charles Wealand filed a stipulation for attorneys’ fees and costs
on April 17, 2014. The Court awards the requested amount to which respondent
does not object.

      In his petition, petitioner alleged that the influenza vaccine, which is
contained in the Vaccine Injury Table (the “Table”), 42 C.F.R. §100.3(a), and
which he received on or about September 17, 2010, caused him to suffer Guillain-
Barré Syndrome (“GBS”). Petitioner received compensation based upon the

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
parties’ stipulation. Decision, filed October 3, 2012. Because petitioner received
compensation, he is entitled to an award of attorneys’ fees and costs. 42 U.S.C. §
300aa-15(e).

       Petitioner seeks a total of $36,500.00 in attorneys’ fees and costs for
petitioner’s counsel. Additionally, in compliance with General Order No. 9,
petitioner states that he incurred no out-of-pocket litigation expenses while
pursuing this claim. Respondent does not object to this application for attorneys’
fees and costs.

       After reviewing the request, the court awards $36,500.00 in attorneys’ fees
and other litigation costs. A check in this amount shall be made payable to
petitioner and his attorney. The Court thanks the parties for their cooperative
efforts in resolving this matter.


       The Clerk shall enter judgment accordingly.2

       IT IS SO ORDERED.

                                                  S/ Christian J. Moran
                                             ____________________________
                                                  Christian J. Moran
                                                  Special Master




       2
           Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.


                                                2